Exhibit 10.82

 

AMENDMENT NO. 3
TO
THE SECOND AMENDED AND RESTATED
LEASE RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED LEASE RECEIVABLES
PURCHASE AGREEMENT, dated as of March 19, 2003 ( this “Amendment”), is entered
into by and among HPSC BRAVO FUNDING LLC  (“HPSC Bravo”), a Delaware limited
liability company, as Seller (the “Seller”), HPSC, INC., a Delaware corporation,
as Servicer (the “Servicer”), TRIPLE-A ONE FUNDING CORPORATION, a Delaware
corporation (“Triple-A”) and CAPITAL MARKETS ASSURANCE CORPORATION, a New York
stock insurance company (“CapMAC”), as Collateral Agent and as Administrative
Agent (in such capacities, the “Collateral Agent” or the “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto entered into a Second Amended and Restated Lease
Receivables Purchase Agreement, dated as of August 5, 2002, as amended as of the
date hereof  (as amended, the “LRPA”); and

 

WHEREAS, the parties desire to amend the covenant regarding the maintenance of
insurance in the LRPA.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.  Definitions.  Capitalized terms used in this Amendment and not
otherwise defined shall have the meanings ascribed thereto in the LRPA.

 

Section 2.  Amendments.  Section 5.01(k) is deleted and the following
substituted therefor:

 

(k)           Maintenance of Insurance.  Cause each Obligor to maintain, with
respect to the Contracts and the Equipment related thereto, casualty and general
liability insurance which provide at least the same coverage as a fire and
extended coverage insurance policy as is comparable for other companies in
related businesses in an amount which is not less than the Discounted Value for
the Receivables arising under the relevant Contracts and naming the Originator
or the Seller as loss payee and additional insured, and the Originator shall
have assigned any such interest to the Seller; provided that if an Obligor fails
to maintain such insurance, the Originator or the Seller shall maintain such
insurance on behalf of the Obligor and such insurance (i) may be included in a
casualty and general liability policy provided that such policy has (A) a loss
limit per annum equal to the greater of  (1) $10,000,000 and (2) five times the
highest aggregate amount of claims arising under the policy, or any predecessor
policy, in any year and (B) a loss limit per occurrence or location greater than
or equal to the Discounted Value for the Receivables arising under the relevant
Contracts or (ii) may be a separate insurance policy covering the Discounted
Value for the Receivables arising under the relevant Contracts.

 

--------------------------------------------------------------------------------


 

The Seller shall remit, or shall cause to be remitted, the proceeds of any such
insurance policy to a Lock-Box Account.

 

Section 3.  Representations and Warranties.  Each of HPSC Bravo and HPSC, Inc.
represents and warrants as follows:

 

(a)  This Amendment and LRPA as previously executed and as amended hereby,
constitute legal, valid and binding obligations of each of HPSC Bravo and HPSC,
Inc. and are enforceable against each of HPSC Bravo and HPSC, Inc. in accordance
with their terms.

 

(b)  Upon the effectiveness of this Amendment, HPSC Bravo hereby reaffirms that
the representations and warranties contained in Article IV of the LRPA are true
and correct.

 

(c)  Upon the effectiveness of this Amendment, each of HPSC Bravo and HPSC, Inc.
hereby reaffirms all covenants made in the LRPA and the other Facility Documents
to which it is a party to the extent the same are not amended hereby and agrees
that all such covenants shall be deemed to have been remade as of the effective
date of this Amendment.

 

(d)  Other than with respect to 5.01(k) of the LRPA, no Wind-Down Event or
Unmatured Wind-Down Event or Event of Termination has occurred or is continuing.

 

Section 4.  Conditions Precedent.  This Amendment shall become effective as of
the date hereof, provided that all of the following conditions are met in form
and substance satisfactory to Triple-A and CapMAC:

 

(a)  This Amendment shall have been executed and delivered by HPSC Bravo, HPSC,
Inc., Triple-A and CapMAC, and

 

(b)  On the date the last of the conditions listed herein is satisfied (the
“Delivery Date”) there shall exist no Wind-Down Event or Unmatured Wind-Down
Event or Event of Termination under any HPSC Agreement, other than with respect
to 5.01(k) of the LRPA.

 

Section 5.  Reference to and Effect on the LRPA.  (a) Except as specifically set
forth above, the LRPA, and all other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect, and are hereby ratified and confirmed.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein
and for the limited purposes set forth herein, operate as a waiver of any right,
power or remedy of Triple-A or CapMAC, nor constitute a waiver of any provisions
of the LRPA, or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

 

(b) Upon the effectiveness of this Amendment, each reference in the LRPA to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall
mean and be a reference to the LRPA as amended hereby, and each reference to the
LRPA in any other document, instrument or agreement executed and/or delivered in
connection with the LRPA shall mean and be a reference to the LRPA as amended
hereby.

 

Section 6.  Effect on Purchase Agreement.  Each of HPSC Bravo and HPSC, Inc.
hereby acknowledge that, upon the effectiveness of this Amendment, such
amendment shall be effective for all purposes of the Purchase Agreement, and
that each reference to the Purchase Agreement in any other document, instrument
or agreement executed and/or delivered in connection with the Purchase Agreement
shall mean and be a reference to the Purchase Agreement as so amended.

 

2

--------------------------------------------------------------------------------


 

Section 7.  Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute part of this
Amendment for any other purpose.

 

Section 8.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws (including Section 5-1401 of the General Obligations
Law but otherwise without respect to conflict of law principles) of the State of
New York.

 

Section 9.  Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,  the parties below have caused this Amendment to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

 

HPSC BRAVO FUNDING LLC, as Seller

 

 

 

By:

/s/ Rene Lefebvre

 

 

 

Name:  Rene Lefebvre

 

 

Title:  Manager

 

 

 

HPSC, INC., as Servicer

 

 

 

By:

/s/ Rene Lefebvre

 

 

 

Name:  Rene Lefebvre

 

 

Title:  Chief Financial Officer

 

 

 

TRIPLE-A ONE FUNDING CORPORATION, as
Purchaser

 

 

 

By:

Capital Markets Assurance Corporation, its
Attorney-in-Fact

 

 

 

By:

/s/ Andrew P. Laterza

 

 

 

Name:  Andrew P. Laterza

 

 

Title:  Vice President

 

 

 

CAPITAL MARKETS ASSURANCE
CORPORATION, as Administrative Agent and
Collateral Agent

 

 

 

By:

/s/ Andrew P. Laterza

 

 

 

Name:  Andrew P. Laterza

 

 

Title:  Vice President

 

4

--------------------------------------------------------------------------------